DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 15-35 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6 of U.S. Patent No. 10,828,469. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 15, the reference patent Claim 1 includes each and every limitation of instant Claim 15 such that Claim 1 anticipates Claim 15.
Claim 16 maps to limitations explicitly found in reference patent Claim 1.
Claim 17 maps to reference patent Claim 2.
Claim 18 maps to reference patent Claim 3.
Claim 19 is held to be obvious over reference patent Claim 1 to the extent that Claim 19 merely resolves an obvious temporal relationship between steps where such temporal relationship may comprise one of only three possible arrangements – i.e. prior to, while, or after.
Claim 20 is held to be obvious over reference patent Claim 1 to the extent that repetition over the length of the blood vessel is determined to be an obvious design choice based upon vessel length to be sclerosed and the length of the apparatus used to treat the vessel.
Claim 21 merely explicitly recites the specific steps which are understood to be repeated and is therefore obvious making no additional contribution over Claim 20.
Claim 22 merely recites the affect which would be understand to be produced by a “sclerosing” drug and therefore does not make a contribution over Claim 1.
Claim 23 merely specifies that the sclerosing drug can be one chemical energy which is understood to be the affect of a “sclerosing” drug and therefore fails to contribute over Claim 1 of the reference patent.
Claim 24 merely resolves that the damage is understood to be performed in the location wherein the sclerosing drug is retained and therefore fails to contribute over Claim 1 of the reference patent.
Claim(s) 25-27 presents elements found in Claim 1 of the reference patent and is therefore anticipated by the reference patent claims.
Claim 28 merely paraphrases what would understood to be the fundamental character of the isolated residual volume of reference patent Claim 1.
Claim 29 merely resolves an obvious, known arrangement by which a catheter (such as that recited in Claim 1 of the reference patent) has an independent lumen configuration between the inflation lumens for the balloons and the delivery lumens of the sclerosing agent – such a design being ubiquitous and well-known in the art to ensure that the catheter can be inflated and used to deliver medicaments without the two aspects negatively interfering with one another.
Regarding Claim 30-31, can be understood to merely resolve obvious species for practice the positively recited method step in reference patent Claim 1 concerning “controlling a contact time”.
Regarding Claim 32, the instant claim recites additional limitations not found expressly in the Claims of the reference paten (RE: “standardizing”… “dilution of the sclerosing drug”, “concentration of the sclerosing drug”, and “contact… with… a whole circumference of a section of the blood vessel”). However, these limitations are held to be the necessary effects from the practice of the method of Claim 1 of the reference patent (particularly in light of Claim 3).
Claim 33 is held to be obvious over reference patent Claim 1 to the extent that repetition over the length of the blood vessel is determined to be an obvious design choice based upon vessel length to be sclerosed and the length of the apparatus used to treat the vessel.
Claims 34-35 map to limitations explicitly found in reference patent Claim 1.
Claim(s) 15-35 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of U.S. Patent No. 9,943,669. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the reference patent ‘669 for substantially the same reasons discussed above with respect to the ‘469 patent whereby Claim 1 of the instant patent anticipates the breadth of instant Claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 15-35 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention or alternatively that the disclosure does not enable one of ordinary skill in the art to practice the invention without the balloon catheter system, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Specifically, the instant claims omit originally filed claim limitations recited with respect to the apparatus which is used to practice the method steps of “dislocating blood”, “isolating from blood circulation a residual volume”, “injecting a sclerosing drug”, and “controlling contact time”. The specification fails to present any embodiments which present without the catheter arrangement nor do they provide sufficient direction to the ordinary artisan how the invention might be practiced without such a catheter. As such, the instant claims attempt to monopolize a concept which is broader in scope than that of the originally presented invention and has not been sufficiently described in an enabling manner without reading into the claims the use of the catheter apparatus required to practice these specific method steps. Examiner submits that the In re Wands factors can be considered as such with respect to these new, broader claims:
(A) The breadth of the claims – where the instant claim breadth far exceeds the scope of the originally filed claims and all enumerated embodiments provided in the specification whereby the instant specification does not direct a user how to practice such a broad method without use of the disclosed catheter system;
(B) The nature of the invention – whereby the disclosed invention is inclusive to a catheter system in all embodiments, but the instant claims omit recitation as to any apparatus which would be understood to be required for practice of the claimed invention;
(C) The state of the prior art – whereby Applicant suggests that the instant claims are sufficiently novel and non-obvious to avoid the prior art such that Applicant must be attempting to avow that the claimed method steps are not sufficiently directed to practice in the prior art – whereby this would appear to suggest that the skilled artisan would not be capable of envisaging – without undue burden of experimentation – how to practice the claimed invention without the disclosed catheter system;
(D) The level of one of ordinary skill – whereby the ordinary artisan should be understood to comprise a clinician familiar with sclerotherapy methods;
(E) The level of predictability in the art – whereby to the extent that medical methods are highly unpredictable with respect to how a body will react to a particular drug and without the use of the catheter system the ordinary artisan would be unable to perform a predictable means for dislocating blood from a blood vessel, isolating a blood vessel residual volume, injecting a scleroscant into the residual volume, and controlling contact time without creating substantial risk to the patient whereby the sclerosing agent might be permitted to leak past the residual volume causing systemic damage to the vasculature and would be unlikely to provide efficacious treatment without the use of the catheter apparatus disclosed as being used in all disclosed embodiments;
(F) The amount of direction provided by the inventor – whereby the inventor ONLY gives direction as to the practice of the method inclusive to the use of the catheter system;
(G) The existence of working examples – whereby ALL working examples are limited to the implementation of the catheter system to perform the method steps; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – whereby medical methods are understood to implement a very high burden to experimentation requiring research to first establish a potential methodology followed by extensive clinical testing phrases and FDA approval before the methods may be practiced.

Regarding Claim 23, Applicant recites the limitation “wherein the step of damaging is carried out by using heat energy…” However, no support for such “heat energy” damage is presented in the originally filed detailed disclosure. The specification recites “[t]his therapy method uses catheters that carry heat energy…” which should be understood to reference the “LASER or RADIOFREQUENCY treatments” of the prior art to which the instant drug based system “compares” (see Par 102 and 103). The instant invention uses a “drug/sclerosing substance” which is identified as being a “chemical energy” application (Par. 104). There does not appear to be any suggestion to combine the instant “sclerosing drug” methods with one which also employs thermal treatments such as those affected by laser or RF energy.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 19-26, 28-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2006/0120256 (“Lary”)
	Regarding Claim 15, Lary discloses a method for sclerosing treatment of a blood vessel (Abstrat) comprising the steps of: 
dislocating blood contained in an initial volume of a blood vessel to be treated (see Fig. 4A-4E where the “dislocating” step can be considered to comprise either of insertion of the catheter and inflation of the balloon (20) whereby any volume occupied by the catheter and balloon cannot be occupied by the blood OR the act of injecting a sclerosing agent whereby the volume drug being introduced necessarily displaces a corresponding volume of blood); 
isolating (via balloon 20) from blood circulation a residual volume of the initial volume of the blood vessel to be treated (see Fig. 4b),wherein said residual volume contacts an inner wall of the blood vessel;
injecting a sclerosing drug in said residual volume (Par. 63); and
controlling contact time between the sclerosing drug and the inner wall of the blood vessel (Par. 67-69 whereby said “controlling” can be inclusive to the proximal movement of the fluid outlets 24, the implementation of an externally applied “roller” to force dispersal of the sclerosing agent, or ultimately deflation of the balloon 20).
Regarding Claim 16, Lary discloses said residual volume contacts the entire inner wall of the blood vessel (see Fig. 4b).
Regarding Claim 19, Lary discloses the step of controlling the contact time is carried out by moving the residual volume in the blood vessel while the residual volume contains the sclerosing drug (see Par. 67-69).
Regarding Claim 20, Lary discloses the step of repeating treatment along an axis of the blood vessel (see Fig. 4c-4e, i.e. the proximal withdraw of 24 and the introduction of additional sclerosing agent).
Regarding Claim 21, Lary discloses the step of repeating the treatment along the axis of the blood vessel is carried out by moving the residual volume in the blood vessel while the residual volume is isolated from the blood circulation and the residual volume contains the sclerosing drug (see Fig. 4c-4e where the residual volume is defined by the volume in which the sclerosing agent is injected, whereby movement of 24 moves the residual volume proximally while 20 isolates the blood vessel from flow).
Regarding Claim 22-24, Lary discloses the step of damaging an endothelial wall of the blood vessel using the sclerosing agent via chemical energy application (Par. 10, 11, 19) within said residual volume.
Regarding Claim 25-26, Lary discloses the method is carried out by a device comprising a balloon catheter (Fig. 2).
Regarding Claim 28, Lary provides for the device to forms a chamber forming said residual volume and containing the sclerosing drug (see Figs. 4).
Regarding Claim 29, Lary discloses the catheter has a dedicated supply way (see 28b) to said chamber.
Regarding Claim 30, Lary discloses moving the chamber containing the sclerosing drug and isolated from the blood circulation in the vessel to be treated (see Figs. 4 whereby the volume of the chamber is expanded via proximal withdraw of the catheter system outlets 24 as shown in the figures).
Regarding Claim 31, Lary discloses the step of controlling the contact time between the sclerosing drug and the wall of the blood vessel is carried out by the chamber moving in the vessel to be treated while the residual volume contains the sclerosing drug (see Figs. 4).
Regarding Claim 32, Lary discloses a method for sclerosing treatment of a blood vessel (Abstrat) comprising the steps of: 
isolating (via balloon 20) from blood circulation a residual volume of the initial volume of the blood vessel to be treated (see Fig. 4b),wherein said residual volume contacts an inner wall of the blood vessel;
injecting a sclerosing drug in said residual volume (Par. 63); and
standardizing the sclerosing treatment through control of dilution of the sclerosing drug caused by the blood flow (via occluding balloon 20), controlling contact time between the sclerosing drug and the inner wall of the blood vessel (Par. 67-69 whereby said “controlling” can be inclusive to the proximal movement of the fluid outlets 24, the implementation of an externally applied “roller” to force dispersal of the sclerosing agent, or ultimately deflation of the balloon 20), contact of the sclerosing drug with the endothelium of a whole circumference of a section of the blood vessel (see Fig. 4), and concentration of the sclerosing drug (via controlling the volume of drug injected having a particularly standardized concentration).
Regarding Claim 33, Lary discloses repeating the treatment along an axis of the blood vessel (see Figs. 4 – wherein the “repeating” may be considered the proximal withdrawal of 24).
	Regarding Claim 34-35, Lary discloses the method is carried out by a balloon catheter (Fig. 2).
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-19, 22-29, 32, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0033227 (“Brodersen”) in view of U.S. Patent No. 5,662,609 (“Slepian”)
	Regarding Claim 15, Brodersen discloses a method for sclerosing treatment of a blood vessel (Abstract) comprising the steps of: 
dislocating blood contained in an initial volume of a blood vessel to be treated (i.e. see Fig. 2 whereby the act of inserting the catheter and inflating the balloons (3, 5) can be considered to “dislocate blood” equal to the volume of the inserted catheter, likewise the act of injecting the sclerosant may also be appreciated for “dislocating” blood).
However, should Examiner’s arguments not be found persuasive the following is presented. Slepian discloses that in balloon catheter systems it is known to aspirate/dislocate the isolated volume of blood prior to the introduction of the therapeutic agent (see Col. 5, Ln.42-56). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to dislocate/remove blood from the isolated segment of the invention of Brodersen, as disclosed by Slepian, in order to minimize dilution of the sclerosing agent by blood and reduce the risks of interaction between the agent and residual blood,
Brodersen discloses isolating from blood circulation a residual volume of the initial volume of the blood vessel to be treated, wherein said residual volume contacts an inner wall of the blood vessel (see Fig. 3, i.e. the volume between 3 and 5);
injecting a sclerosing drug in said residual volume (Par;. 6); and
controlling contact time between the sclerosing drug and the inner wall of the blood vessel (see e.g. Par. 51).
Regarding Claim 16, Brodersen provides for the residual volume contacts the entire inner wall of the blood vessel (see generally Fig. 3 and note the circumferential space between 3 and 5).
Regarding Claim 17, Brodersen discloses the residual volume is independent from the initial volume of the blood vessel (i.e. the residual volume is wholly defined by the distance between 3 and 5 and the diameter of expansion of 3 and 5 to create the isolated segment).
Regarding Claim 18, Brodersen discloses the quantity of the sclerosing drug to be injected in the residual volume is independent from the initial volume of the blood vessel (the volume of injectate being responsive to the volume between 3 and 5).
Regarding Claim 19, Brodersen discloses the step of controlling the contact time is carried out by moving the residual volume in the blood vessel while the residual volume contains the sclerosing drug (Par. 51 – i.e. aspirating the scleroscant from the residual volume while the volume contains the scleroscant). 
Regarding Claim 22-24, Brodersen discloses the step of damaging an endothelial wall of the blood vessel using chemical energy (Par. 15) within the residual volume.
Regarding Claims 25-27, Brodersen disclose the method is carried out by a balloon catheter including two or more balloons (see Fig. 3).
Regarding Claim 28, Brodersen discloses the device forms a chamber forming said residual volume and containing the sclerosing drug (i.e. the space between balloons 3 and 5).
Regarding Claim 29, Brodersen discloses the catheter has a dedicated supply way (8) to said chamber.
	Regarding Claim 32, Brodersen discloses a method for sclerosing treatment of a blood vessel (Abstract) comprising the steps of: 
dislocating blood contained in an initial volume of a blood vessel to be treated (i.e. see Fig. 2 whereby the act of inserting the catheter and inflating the balloons (3, 5) can be considered to “dislocate blood” equal to the volume of the inserted catheter, likewise the act of injecting the sclerosant may also be appreciated for “dislocating” blood).
However, should Examiner’s arguments not be found persuasive the following is presented. Slepian discloses that in balloon catheter systems it is known to aspirate/dislocate the isolated volume of blood prior to the introduction of the therapeutic agent (see Col. 5, Ln.42-56). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to dislocate/remove blood from the isolated segment of the invention of Brodersen, as disclosed by Slepian, in order to minimize dilution of the sclerosing agent by blood and reduce the risks of interaction between the agent and residual blood,
Brodersen discloses isolating from blood circulation a residual volume of the initial volume of the blood vessel to be treated, wherein said residual volume contacts an inner wall of the blood vessel (see Fig. 3, i.e. the volume between 3 and 5);
injecting a sclerosing drug in said residual volume (Par;. 6); and
controlling contact time between the sclerosing drug and the inner wall of the blood vessel (see e.g. Par. 51).
Examiner submits that such a modified method of Brodersen standardizes the sclerosing treatment through control of the following variables: dilution of the sclerosing drug caused by the blood flow (via balloons 3, 5), contact time of the sclerosing drug with the blood vessel wall having an endothelium (via aspiration of excess sclerosing agent), contact of the sclerosing drug with the endothelium of a whole circumference of a section of the blood vessel (see Fig. 3), and concentration of the sclerosing drug (via removal of blood within the isolated segment).
Regarding Claims 34-35, Brodersen disclose the method is carried out by a balloon catheter including two or more balloons (see Fig. 3).
Claim(s) 20-21, 30-31, and 33is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0033227 (“Brodersen”) in view of U.S. Patent No. 5,662,609 (“Slepian”) as applied above, and further in view of U.S. Publication No. 2002/0010418 (“Lary”)
Regarding Claim 20-21, 30-31, 33, Brodersen discloses the invention substantially as claimed except that the method includes “repeat treatment along an axis of the blood vessel”. However, Lary discloses in related sclerosing catheters the catheter may be proximally withdrawn along the axis of the blood vessel and additional injectate delivered to the extent necessary to treat the vessel (Par. 52-53). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to repeat treatment along an axis of the blood vessel in the invention of Brodersen, as disclosed by Lary, in order to treat longer blood vessels – whereby the act of proximally withdrawing the catheter constitutes moving the residual volume in the blood vessel while the residual volume is isolated from the blood circulation and the residual volume contains the sclerosing drug.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/08/2022